Citation Nr: 1513171	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-11 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction secondary to service-connected hypertension.

2.  Entitlement to service connection for sleep apnea to include as secondary to service-connected hypertension.

3.  Entitlement to service connection for a viral syndrome.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to a compensable disability rating for service-connected hypertension. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1993.
      
These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for erectile dysfunction, sleep apnea, viral syndrome and heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's hypertension is not manifested by diastolic pressure readings of predominantly 100 or more, systolic pressure readings of predominantly 160 or more, or history of diastolic pressure predominately of 100 or more that requires continuous medication for control.


CONCLUSION OF LAW

The criteria for a compensable disability rating for hypertension have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

A letter dated in September 2009 satisfied the duty to notify provisions prior to the initial AOJ decision.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the letter informed the Veteran that he should submit evidence showing his service-connected hypertension has increased in severity.  He was notified of the types of medical or lay evidence that was for consideration in rating the disability at issue, including evidence as to the impact of his disability on his employment and daily life.  Furthermore, the letter informed the Veteran of the evidence that VA will seek to provide and the information the Veteran is expected to provide in substantiating his claim.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, VA treatment records from May 1993 to March 2013, and a VA examination report dated in October 2009.

The October 2009 VA examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history and evaluating the Veteran with respect to his hypertension.  The examiner documented in detail the findings of the physical examination, blood pressure readings and the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  Accordingly, the Board concludes that the examination is adequate for rating purposes.  

Furthermore, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under appeal.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development

II.  Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2014).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hypertension is currently evaluated as noncompensable under Diagnostic Code 7101 (2014).  Diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 warrants a 10 percent disability rating.  Furthermore, a minimum evaluation of 10 percent is warranted for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control.  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  A 40 percent rating requires diastolic pressure of predominantly 120 or more.  Finally, a maximum schedular rating of 60 percent requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  

Review of the medical evidence of record does not support a disability rating excess of the currently assigned 0 percent at any time during this appeal.  In this regard, a majority of the blood pressure readings (approximately 90 percent) found in the Veteran's medical records show diastolic pressure of less than 100 and systolic pressure of less than 160.  Although the Veteran's hypertension is currently controlled through constant medication, the evidence shows that the Veteran's history of diastolic pressure has not been predominantly 100 or more.  

The Board considered the applicability of the benefit of the doubt rule in evaluating the Veteran's claim for a higher rating.  However, the preponderance of the evidence is against the assignment of a compensable disability rating for hypertension at any time during this appeal.  As such, the benefit of the doubt rule is not for application.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected hypertension is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hypertension with the established criteria found in the rating schedule for hypertensive vascular disease shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's hypertensive symptoms have not caused marked interference with employment, necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  


ORDER

Entitlement to a compensable disability rating for service-connected hypertension is denied. 


REMAND

The Veteran contends that his sleep apnea, viral syndrome and heart disorder are related to active military service.  In the alternative, the Veteran asserts that his sleep apnea is secondary to his service-connected hypertension.  The Veteran was not provided with a VA examination with respect to these issues.  The evidence of record shows that he has been diagnosed with sleep apnea and acute upper respiratory infections and pharyngitis.  Lay statements from the Veteran, his wife and fellow service members indicate that the Veteran snored and had breathing issues while he slept during service.  He also provided an article indicating that there may be a relationship between hypertension and sleep apnea.  The Veteran contends that he has had chronic viral symptoms since service.  Furthermore, he asserts that he has a heart disorder to include left ventricular hypertrophy, irregular heartbeat, first degree heart block, chest pain and sinus bradycardia since active military service.  He also contends that it is secondary to his hypertension and included a study linking sinus bradycardia and first degree heart block to hypertension.  Thus, the Veteran should be provided with a VA examination and opinion regarding these issues.

The Veteran was provided with a VA examination in December 2009 for the Veteran's service connection claim for erectile dysfunction.  The examiner determined that the Veteran's erectile dysfunction is not caused by or aggravated by the Veteran's service-connected hypertension.  As part of her rationale, she noted that the Veteran's hypertension had been easily controlled with diet and exercise and it had not required any blood pressure medication.  The evidence shows that the Veteran was prescribed blood pressure medication to treat his hypertension in November 2010.  Therefore, the Veteran should be provided with another VA opinion with respect to whether the Veteran's hypertension caused or aggravated the Veteran's erectile dysfunction.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding VA and/or private treatment records with respect to his claims on appeal.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims folder.

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination for his sleep apnea service connection claim.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following:

a. Whether the Veteran's sleep apnea is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include the credible reports of snoring and that he would sometimes stop breathing while sleeping during service.  

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to address the lay statements from the Veteran and his ex-wife that he has had continuous or recurrent symptoms of sleep apnea since active military service.

b. If the answer to question (a) is negative, then whether the Veteran's sleep apnea is at least as likely as not (i.e., a fifty percent or greater probability) caused by or aggravated (chronically worsened) by the Veteran's service-connected hypertension.  

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner should address the article submitted by the Veteran indicating a link between hypertension and sleep apnea.

3. After completing action paragraph (1) and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination for his viral syndrome service connection claim.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following:

a. Whether the Veteran has a chronic viral syndrome and/or another diagnosis of a disorder that is manifested by runny nose, cough, sore throat and congestion that is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service to include the documented in-service treatment of such symptoms.

b. If the examiner concludes that the Veteran's symptoms such as runny nose, cough, sore throat and congestion are not attributable to a known clinical diagnosis, then he/she should provide an opinion as to whether such generalized complaints are at least as likely as not (i.e., probability of 50 percent or more) associated with a chronic undiagnosed illness that originated during the Veteran's Gulf War service.

The examiner should provide a complete explanation for all conclusions reached.  As part of his or her rationale, the examiner should discuss the Veteran's lay statements of recurrent symptoms since active military service.

4. After completing action paragraph (1) and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination for service connection claim for a heart disorder.  The claims file must be made available to, and reviewed by, the examiner.  The examination report must reflect that such a review was conducted.  All appropriate testing should be conducted.  The examiner should provide an opinion as to the following:

a. Whether the Veteran has a current heart disorder (found on examination or documented in the claims file) that at least as likely as not (i.e., a 50 percent or greater probability) had its onset during active military service or is related to any in-service disease, event, or injury to include any documented in service complaints.

b. If the examiner determines that the Veteran's symptoms such as irregular heart beat and chest pain are not attributable to a known clinical diagnosis, then he/she should provide an opinion as to whether such generalized complaints are at least as likely as not (i.e., probability of 50 percent or more) associated with a chronic undiagnosed illness that originated during the Veteran's Gulf War service.

The examiner should provide a complete explanation for all conclusions reached.  As part of his or her rationale, the examiner should discuss the Veteran's lay statements of recurrent symptoms since active military service.

5. After completing action paragraph (1) and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination for his service connection claim for erectile dysfunction.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination and the examination report should reflect that such review was made.  All indicated tests and studies should be accomplished.  The examiner is asked to provide an opinion on whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's erectile dysfunction was caused by or aggravated by (chronically worsened by) the Veteran's service-connected hypertension. 

Please provide an explanation for all conclusions reached. 

6. Upon completion of the foregoing, readjudicate the Veteran's claims, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


